Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1100 john.mills@icrinc.com CUTERA REPORTS PRELIMINARY REVENUE FOR THE FOURTH QUARTER OF 2009 BRISBANE, Calif., January 11, 2010 Cutera, Inc. (Nasdaq: CUTR), a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide, today reported preliminary revenue for the fourth quarter ended December 31, 2009.The Company is providing this information due to the timing of multiple investor conferences in January, prior to its earnings release, and does not plan to provide preliminary financial information in the future. For the fourth quarter 2009, the Company expects to report revenue of approximately $15.0 million.This financial information is preliminary and subject to adjustment.The Company is in the process of finalizing its financial results for the fourth quarter ended December 31, 2009 and plans to announce them on February 8, 2010. About Cutera, Inc. Brisbane, California-based Cutera is a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide. Since 1998, Cutera has been developing innovative, easy-to-use products that enable physicians and other qualified practitioners to offer safe and effective aesthetic treatments to their patients. For more information, call 1-888-4CUTERA or visit www.cutera.com. This press release contains forward-looking statements within the meaning of the U.S.
